                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


   DEARBORN GOLDEN                           Case No. 2:20-cv-13115
   INVESTMENTS, LLC,
                                             District Judge Paul D. Borman
               Plaintiff,                    Magistrate Judge Anthony P. Patti

   v.

   UPPERCUT BROS, LLC, ABBAS
   BAZZY, RY LANDSCAPING LLC,
   and RANDY YOUHAN,

                  Defendants.


   ORDER CONDITIONALLY GRANTING DEFENDANTS BAZZY AND
    UPPERCUT BROS, LLC’S MOTION (ECF NO. 20) TO SET ASIDE
     CLERK’S ENTRIES OF DEFAULT (ECF Nos. 12, 13), HOLDING
   MOTION TO INTERVENE IN ABEYANCE (ECF No. 15) and STATUS
                    CONFERENCE ORDER

        A.    Background

        In September 2017, Dearborn Golden Investment, LLC (DGI) and

Mahmoud Hammoud sued Ayah Holdings, LLC, Hassan Hammoud, and Hussein

Hammoud in state court. The case was dismissed on March 27, 2018. Case No.

17-013444-CB (Wayne County Circuit Court). (ECF No. 24-2.)

        On June 1, 2018, DGI and Uppercut Bros, LLC entered into a

“Commercial Lease Agreement” with respect to the property known as 6650
                                         1
Chase, Dearborn, Michigan 48126. (ECF No. 24-5.) On December 19, 2019,

DGI sued Uppercut Bros, LLC, Abbas Bazzy, and Randy Youhan in federal

court, complaining of conduct allegedly occurring at 6650 Chase Road. See Case

No. 2:19-cv-13727-PDB-RSW (E.D. Mich.).

      Approximately one month later, on January 29, 2020, the parties to the

state court lawsuit, as well as MH Property Holdings, LLC, executed a “Limited

Mutual Release and Settlement Agreement.” (ECF No. 24-3.) On January 31,

2020, following DGI’s notice of voluntary dismissal, the initial federal court

lawsuit was dismissed with prejudice.

      B.     Instant Matter

      On November 23, 2020, DGI filed a second federal court lawsuit against

the same Defendants – Uppercut Bros, LLC, Abbas Bazzy, and Randy Youhan –

as well as RY Landscaping, LLC. Here, too, DGI complains of conduct

allegedly occurring at 6650 Chase Road. (ECF No. 1, PageID.3.) The causes of

action are: (1) action to abate nuisance; (2) RICO; (3) RICO (18 U.S.C. § 1962);

and, (4) civil conspiracy. (Id., PageID.7-11.)

      C.     Instant Motion

      Currently pending before the Court are: (1) Hussein Hammoud and MH

Property Holdings, LLC’s February 2021 motion to intervene (ECF No. 15), as

to which Plaintiff has filed a response (ECF No. 18); and, (2) Defendant Abbas
                                           2
Bazzy and Uppercut Bros, LLC’s March 2021 motion to set aside default (ECF

No. 20), as to which Plaintiff has filed a response and exhibit (ECF No. 23, 24),

and Bazzy and Uppercut have filed a reply (ECF No. 29).

      On April 23, 2021, Judge Borman entered an order requiring party LLCs

to disclose individual members, responses to which were due on May 7, 2021 but

were not required to be filed on the docket. (ECF No. 31.) He then referred

these motions to me for hearing and determination. (ECF No. 34.) The Court

held a combined video hearing and status conference on May 12, 2021, at which

Attorneys Alexander V. Lyzohub, Mohammed Abdrabboh, Scott S. Yaldo, and

Samer M. Fakih appeared.1

      D.     Order

      For the reasons stated by the Court on the record, all of which are

incorporated by reference as if restated herein, Defendants Bazzy and Uppercut

Bros’s March 14, 2021 motion (ECF No. 20) is CONDITIONALLY

GRANTED, subject to the stipulations paced on the record by defense counsel.

Namely, Attorney Mohammed Abdrabboh will accept service on behalf of his

clients – Uppercut Bros, LLC and Abbas Bazzy – and they will not contest

personal jurisdiction. Defendants Uppercut Bros. and Bazzy will file their

1
 Mahmoud Hammoud, seemingly an individual member of DGI, was also on the
call.

                                          3
answer(s) no later than Wednesday, June 2, 2021. If – and only if – their

answer is timely filed will the Clerk of the Court set aside the Clerk’s January 18,

2021 entries of default against them (ECF Nos. 12, 13).

        Based on the ongoing settlement discussions, Hussein Hammoud and MH

Property Holdings, LLC’s February 12, 2021 motion to intervene (ECF No. 15) –

as to which DGI has already filed a response (ECF No. 18) – is HELD IN

ABEYANCE. The Court will conduct a video status conference on Thursday,

June 17, 2021 at 4:00 p.m. Should the motion to intervene go forward, the

movants will be permitted to file a reply brief, the due date for which will be set

at the next status conference. Defendants – Uppercut Bros, Bazzy, RY

Landscaping, and Youhan – do not plan to oppose the motion to intervene,

should it go forward.

        IT IS SO ORDERED. 2

    Dated: May 12, 2021                  _____________________
                                         Anthony P. Patti
                                         UNITED STATES MAGISTRATE JUDGE




2
  The attention of the parties is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days after being served with a copy of this order within which
to file objections for consideration by the district judge under 28 U.S.C. § 636(b)(1).
                                           4
